United States Court of Appeals
                     For the First Circuit

No. 03-2224

   HÉCTOR E. COLÓN-RODRÍGUEZ, in his personal capacity and as
 President of Fundación Eco-Cultural, Inc. and doing business as
     the Eco-Logic Co., Inc. & TM; ECO-LOGIC CO., INC., & TM;
   FUNDACIÓN ECO-CULTURAL, INC., represented by its president
                      Héctor Colón-Rodríguez,
                       Plaintiffs, Appellees,

                               v.

   CARLOS D. LÓPEZ-BONILLA, Hon., in his personal capacity and
official capacity as Mayor of the Municipality of Rincón; ALEXIS
    ROSADO, Director of the Department of Public Works of the
     Municipality of Rincón and member of the Municipality's
   Procurement Board, ZAYDA RODRÍGUEZ-MORALES, in her personal
 capacity and official capacity as President of the Procurement
      Board, Municipality of Rincón; MUNICIPALITY OF RINCÓN,
represented by its Mayor Hon. Carlos D. López-Bonilla; PERSONS A-
                                 Z,
                      Defendants, Appellants.



                          ERRATA SHEET

     The opinion of this Court issued on April 22, 2004 is amended
as follows:

     On page 3, line 12, "June 19, 2003" should be replace with
"June 19, 2002"